Case 1:21-mj-00269-GMH Document 6 Filed 03/04/21 Page 1 of 1

AQ 442 (Rev, 11/11) Arrest Warrant } i 24 4 po |

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of Ameri
nited States of America Case: 1:21-mj-00269

‘ ) Assigned To : Harvey, G. Michael
Federico Guillermo Klein (AKA: Freddie Klein) ) Assign. Date : 3/2/2021
) Description: Complaint w/ Arrest Warrant
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) Federico Guillermo Klein :
whe is accused of an offense or violation based on the following document filed with the court:

 

O Indictment  Superseding Indictment O Information © Superseding Information J Complaint

© Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C, § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority,

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds,

18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress,

18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,

18 U.S.C. § 111 (aj)(1) - Assaulting, Resisting, or Impeding Certain Officers,

{8 U.S.C. § 111(b) - Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon.
ide Hovey signed by G, Michael
Crd,

Date: 03/02/2021 Date: 2021.03.02 11:09:25 -05'00"

Issuing officer's signature

City and state: Washington, D.C. G. MICHAEL HARVEY, U.S. Magistrate Judge

Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) "s C O3 /Z{ , and the person was arrested on (date) 3/4/62]
at (city and state) \w (XY

pate: 3/8/2021 \

Arresting officer's signature

 

(obee Wittthy. NCO

Printed ndme andtitle ~

 

 
